Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a method for producing a foamed particle molded article provided with a skin, comprising: forming a hollow molded article by blow molding a parison in a softened state being formed by extruding a polypropylene-based resin; filling a hollow part of the hollow molded article with polypropylene-based resin foamed particles; and supplying a heating medium into the hollow molded article to heat and fuse the polypropylene-based resin foamed particles to each other and further to heat and fuse the polypropylene-based resin foamed particles and the hollow molded article, wherein a melt elongation at 190°C of the polypropylene-based resin forming the hollow molded article is 100 m/min or more, a half-crystallization time at 100°C of the polypropylene- based resin is 25 seconds or more and 80 seconds or less, and in heat flux differential scanning calorimetry, a melting peak temperature of the polypropylene-based resin is 130°C or more and 155°C or less, a partial heat of fusion at 140°C or more of the polypropylene-based resin is 20 J/g or more and 50 J/g or less, and a ratio of the partial heat of fusion of the polypropylene-based resin to the total heat of fusion of the polypropylene-based resin (partial heat of fusion / total heat of fusion) is 0.2 or more and 0.8 or less.
While the prior art of record discloses methods for producing a foamed particle molded article provided with a skin, comprising: forming a hollow molded article by blow molding a parison in a softened state being formed by extruding a polypropylene-based resin; filling a hollow part of the hollow molded article with polypropylene-based resin foamed particles; and supplying a heating medium into the hollow molded article to heat and fuse the polypropylene-based resin foamed particles to each other and further to heat and fuse the polypropylene-based resin foamed particles and the hollow molded article, see, for example, US PGPubs 2013/0032963, 2015/0174812; or 2015/0008607;
no prior art of record discloses  use of the polypropylene-based resin forming the hollow molded article that exhibit the specifically claimed combination of properties of a melt elongation at 190°C, a half-crystallization time at 100°C, a melting peak temperature of the polypropylene-based, a partial heat of fusion, and a ratio of the partial heat of fusion of the polypropylene-based resin to the total heat of fusion of the polypropylene-based resin.
The applicants have shown that the product obtained with use of the propylene based resin exhibiting  the claimed properties exhibit results that are significantly improved over the properties of  the product obtained with propylene (PP) based resin not exhibiting the claimed set of properties.
It is expressly  noted on the record that the examiner is not able to determine whether or not all the PP based resins exemplified in the cited prior art exhibit the properties as cited, since the prior art does not address such properties, nor the examiner have any reasons to assert that PP based resins disclosed I n the prior art inherently exhibit the claimed properties. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ